Citation Nr: 1744874	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-37 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disorder to include end stage heart disease status post left ventricular assist device.


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel










INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This matter was previously before the Board in April 2016, when it was remanded for further development.

The Board notes that a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), attention deficit hyperactivity disorder (ADHD), and a mood disorder was previously remanded, but has not been re-certified to the Board.  Thus, it will not be addressed in this decision as the Board does not have jurisdiction over the matter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 2014 rating decision denied entitlement to service connection for end stage heart failure status post left ventricular assist device.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  The additional evidence associated with the claims file following the February 2014 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for end stage heart failure status post left ventricular assist device, nor does it raise a reasonable possibility of substantiating the Veteran's claim.

CONCLUSIONS OF LAW

1.  The February 2014 rating decision, which denied the Veteran's claim for entitlement to service connection for end stage heart failure status post left ventricular assist device, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence received since the February 2014 rating decision is not new and material, and the claim of entitlement to service connection for end stage heart failure status post left ventricular assist device is not reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Compliance

The Board previously remanded the Veteran's claim for additional development in April 2016.  As there was no statement of the case issued, the Board instructed the AOJ to issue a statement of the case and inform the Veteran that the Board will exercise jurisdiction over this claim only if he files a timely appeal.

In July 2016, VA issued a statement of the case denying the Veteran's claim to reopen a claim of entitlement to service connection for a heart disorder to include end stage heart failure, status post left ventricular assist device.  In August 2016, the Veteran filed a timely appeal.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).






II. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Duty to Notify

VA's duty to notify was satisfied by the June 2015 VA Form 21-526EZ, Fully Developed Claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate his claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service medical treatment records from VA and non-VA providers, and lay statements have been associated with the record.  

In general, VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to requests to reopen finally-adjudicated claims, VA is only required to provide a medical examination or obtain a medical opinion if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(C)(iii);  see also Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (2003) ("[W]ithout the introduction of new and material evidence, VA is not required to provide a medical examination or opinion" in claims to reopen a previously adjudicated claim).  As will be explained below, the Veteran has not introduced new and material evidence sufficient to reopen his previously-denied claim of entitlement to service connection for end stage heart failure status post left ventricular assist device.  Accordingly, VA is not required to provide a medical examination or obtain a medical opinion prior to adjudicating this previously-denied claim.  See 38 C.F.R. § 3.159(c)(4)(iii).

As the record does not indicate that there is evidence to obtain that is pertinent to the Veteran's request to reopen a previously-denied claim, the Board concludes that no further assistance to the Veteran is required for VA to comply with its duty to assist.


III. Claim to Reopen

Legal Criteria

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).



Analysis 

In a February 2014 rating decision, the RO denied the claim of entitlement to service connection for end stage heart failure status post left ventricular assist device, as the available evidence demonstrated that the onset of congestive heart failure occurred during a period other than active military service and was not within the presumptive period. 

The Veteran did not submit a notice of disagreement and no new and material evidence was submitted within a year of the February 2014 rating decision or the notification letter sent that same month.  As such, the February 2014 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

At the time of the last final rating decision in February 2014, whereby the RO denied the Veteran's claim of entitlement to service connection for end stage heart failure status post left ventricular assist device, the evidence consisted of VA outpatient treatment records dated from September 2006 to June 2013, which noted a diagnosis of congestive heart failure and that the Veteran was seeking private medical treatment for cardiomyopathy.

The evidence also consisted of Social Security Administration (SSA) records and service treatment records which did not contain any evidence that would support this claim.  The SSA records did not contain medical evidence of a heart condition. Rather, they were pertinent to the Veteran's claim for a psychiatric disability.  Further, the service treatment records contained no evidence of treatment or diagnosis of a heart condition. 

Evidence presented or associated with the Veteran's claims file since the February 2014 final rating decision includes statements from the Veteran received in June 2015 and November 2015; private treatment records from Mount Sinai dated between November 2014 and September 2016; treatment records from the VAMC dated between June 2006 and June 2013; a letter from Mount Sinai dated December 2015; and a separate Mount Sinai letter dated April 2016.
The Board concludes that the additional evidence received since the February 2014 rating decision is not new and material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating the Veteran's claim when considered by itself or in conjunction with the evidence that was previously of record. 

With respect to the post-service medical treatment records that have been associated with the claims file since the February 2014 final rating decision, the Board finds that they are not material because they are duplicative or cumulative of evidence that was previously associated with the claims file, or they do not pertain to an unestablished fact or element necessary to substantiate the Veteran's claim.  Specifically, the newly-obtained treatment records from the VAMC note a diagnosis of congestive heart failure and that the Veteran seeks private medical treatment for cardiomyopathy.  The newly-obtained treatment records from Mount Sinai indicate a diagnosis of end stage cardiomyopathy and contain a surgical report for the implantation of a left ventricular assist device (LVAD).  These reports do not constitute new and material evidence because the general assertion that the Veteran suffers from congestive heart failure was previously of record and these reports do not suggest that the Veteran's heart condition was incurred in, or otherwise related to, his active military service. 

The letters from Mount Sinai dated December 2015 and April 2016 do not comprise new and material evidence in support of the Veteran's claim.  These letters address the Veteran's diagnosis of congestive heart failure and the implantation of a LVAD. They do not provide evidence suggesting the Veteran's heart condition was incurred during his active military service, or that there is a casual relationship between his heart condition and his active military service. 

The Veteran's statements dated in June 2015 and November 2015 are also duplicative of statements or contentions that were previously made.  For instance, the Veteran wrote that he has been diagnosed with congestive heart failure and was recently in the hospital for the implantation of a LVAD.  The Board acknowledges that under certain circumstances, lay evidence may warrant reopening a previously denied claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, the Board finds that the Veteran's lay statements following the February 2014 final rating decision are repetitive or cumulative of statements he has previously made.

In summary, the evidence submitted since the February 2014 rating decision, when considered by itself or in conjunction with evidence that was previously of record, is not new and material.  Specifically, the evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim, namely, evidence indicating that his heart condition was incurred in, or is otherwise related to, his period of military service; nor does it raise a reasonably possibility of substantiating his claim.  As new and material evidence has not been received, the claim of entitlement to service connection for end stage heart failure status post left ventricular assist device is not reopened.  See 38 C.F.R. § 3.156(a),


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for end stage heart failure status post left ventricular assist device is not reopened.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


